UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6521



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RICKY LEE PRITCHETT,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:03-cr-70162-JLK)


Submitted:     May 29, 2008                   Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Pritchett, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky Lee Pritchett appeals the district court’s order

denying relief on Pritchett’s motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2000).   We have reviewed

the record and find no reversible error.   Finding no abuse of the

discretion, we affirm the district court’s order. United States v.

Pritchett, No. 4:03-cr-70162-JLK (W.D. Va. Mar. 27, 2008).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -